Case: 2:18-cv-01189-EAS-KAJ Doc #: 24 Filed: 04/09/19 Page: 1 of 10 PAGEID #: 420




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 COMMUNITY REFUGEE AND                        :        Case No. 2:18-Cv-01189
 IMMIGRATION SERVICES,                        :
                                              :
                           Plaintiff,         :        Judge Edmund A. Sargus, Jr.
                                              :
    vs.                                       :        Magistrate Kimberly A. Jolson
                                              :
 CHARLES NORMAN, REGISTRAR,                   :
 OHIO BUREAU OF MOTOR                         :
 VEHICLES, in his official capacity,          :
                                              :
                           Defendant.         :


  DEFENDANT CHARLES NORMAN’S REPLY IN SUPPORT OF HIS MOTION TO
                                   DISMISS
______________________________________________________________________________

       Plaintiffs Gumaa Ibrahim (“Ibrahim”), Badreldin Rahouma (“Rahouma”), and

Community Refugee and Immigration Services (“CRIS”) filed the complaint in this matter on

October 5, 2018. Defendant Charles Norman (“Norman”), Registrar of the Ohio Bureau of Motor

Vehicles (“BMV”), filed a Motion to Dismiss pursuant to Civ. R. 12(b)(6) on December 4, 2018.

Plaintiffs filed their response to Defendant’s Motion to Dismiss on March 21, 2019. Defendant

Norman hereby provides this Reply in Support of his Motion to Dismiss.

       Defendant Norman reiterates that Plaintiffs’ claims do not state a violation of either the

Supremacy Clause or the Equal Protection Clause of the United States Constitution. Thus the

Court should dismiss Plaintiffs’ claims.
Case: 2:18-cv-01189-EAS-KAJ Doc #: 24 Filed: 04/09/19 Page: 2 of 10 PAGEID #: 421




            A. Defendant Norman and the BMV’s requirement that refugees must show
               proof of continued compliance with U.S. immigration laws in well within the
               state’s police powers and is not a violation of the Supremacy Clause of the
               United States Constitution.

          In order for Plaintiffs to argue that Registrar Norman’s policy violates the Supremacy

Clause, they had to first completely misstate the Registrar’s position. Plaintiffs allege that the

Registrar is arguing that refugees lose their refugee status after two years if they fail to apply for

permanent residence status within two years after their admission into the U.S. Doc. 23, p. 6.

Based upon this improper characterization, Plaintiffs then claim that the Registrar is, therefore

attempting to declare that, after two years, the refugees are no longer lawfully present in the U.S.

if they have not yet applied for permanent resident status. Id. At no point in this litigation has

the Registrar argued that the refugees lose their immigration status after two years. The

Registrar and BMV are simply requiring proof from refugees of their continued compliance with

U.S immigration laws in order to issue them a driver’s license that is compliant with the REAL

ID Act.

          Pursuant to INA § 209(a), any alien admitted to the United States as a refugee, whose

admission has not been terminated by the Secretary of Homeland Security or the Attorney

General, who has resided in the United States for at least one year, and who has not acquired

permanent resident status, “shall… return or be returned to the custody of the Department of

Homeland Security for inspection and examination for admission to the United States…” Thus,

refugees are required to apply for permanent residence status one year after they have been

admitted into the United States. The BMV gives refugees an additional year to apply for

permanent resident status before requiring proof that the refugee has complied with federal law.

Defendant, Norman is not creating an additional immigration classification, but merely requiring

proof of compliance with federal regulations governing an already existing classification.

                                                  2
Case: 2:18-cv-01189-EAS-KAJ Doc #: 24 Filed: 04/09/19 Page: 3 of 10 PAGEID #: 422




        The proper inquiry in this case is whether the Supremacy Clause prohibits the BMV

from requiring documentation proving legal presence in the United States in order to issue a

driver’s license. The Defendant and BMV are not acting as “de facto” immigration agents and

judges, but are simply seeking verification that those Plaintiffs are authorized to stay in the

United States and have the proper documentation to support that status. The BMV is not

initiating deportation proceedings nor seeking deportation from another agency; neither is the

Registrar or BMV rejecting an immigration classification created by the federal government.

Rather, the BMV is requiring applicants for driver’s licenses to prove that they are complying

with the requirement set by USCIS that they apply for permanent residence status after one year.

See 8 C.F.R. § 209.1(a). This requirement by the Registrar and the BMV is designed to insure

compliance with the REAL ID Act, is not preempted by federal laws or regulations, and is within

the Registrar’s police powers.

       Plaintiffs rely on the case of Arizona Dream Act Coalition v. Brewer, 855 F.3d 957 in

support of their argument that the Registrar’s requirement that a refugee provide a Form I-797

receipt notice (a.k.a. I-797C) if they have resided in the U.S. for more than 2 years violates the

Supremacy Clause of the United States Constitution. This reliance is misplaced. The challenged

law in the Arizona Dream Act case was the result of an executive order issued by Arizona’s

Governor “Re-Affirming Intent of Arizona Law in Response to the Federal Government’s

Deferred Action Program,” which stated that “the Deferred Action Program does not and cannot

confer lawful or authorized status or presence upon the unlawful alien applicants.” Arizona

Dream Act, Supra at 964. Arizona specifically denied Employment Authorization Documents

(“EADs”) submitted by Deferred Action for Childhood Arrivals (“DACA”) recipients as proof of

lawful presence while accepting EADs from all other non-citizens. Id.


                                                  3
Case: 2:18-cv-01189-EAS-KAJ Doc #: 24 Filed: 04/09/19 Page: 4 of 10 PAGEID #: 423




        Here, the Registrar and the BMV are not claiming that refugees do not have lawful status.

They are not even claiming that refugees who have resided in the U.S. without applying for

permanent status do not have lawful status. The Registrar and BMV are merely recognizing that

there is a requirement imposed by the federal government that refugees apply for permanent

status after one year of residence within the U.S. and are requiring proof of compliance with that

regulation before issuing a driver’s license. The Registrar and BMV’s I-797 requirement does

not conflict with federal law, nor does it expand upon an area of law occupied solely by the

federal government. Instead, the Registrar and BMV’s policy merely recognizes an existing

requirement imposed by the federal government and seeks to insure compliance therewith.

        Accordingly, Plaintiffs have not and cannot allege a violation of the Supremacy Clause of

the United States Constitution.

            B. Refugees who possess I-94 forms which are more than 2 years old and who
               have not applied for permanent residence status are not members of a
               suspect class and thus, any law that affects them is subject to a rational basis
               analysis.

        Plaintiffs continue to claim that the alleged discrimination in this case is based on

alienage and thus a strict scrutiny analysis should be examined. Doc. 23, pp. 12-13. As stated

previously in Defendant’s Motion to Dismiss, the Sixth Circuit has not agreed with that

proposition. The Sixth Circuit has held that lawful, temporary resident aliens do not qualify as a

suspect class and, therefore any law that is alleged to cause discriminatory harm against them is

not entitled to heightened scrutiny, but rather must only bear a rational relation to a legitimate

governmental interest. LULAC v. Bredesen, 500 F.3d 523, 533 (6th Cir. 2007). The facts and

circumstances of this case fit neatly in the rationale the Court utilized in LULAC. As stated by

the Sixth Circuit in citing the trial court’s order:




                                                       4
Case: 2:18-cv-01189-EAS-KAJ Doc #: 24 Filed: 04/09/19 Page: 5 of 10 PAGEID #: 424




       This case is not about "citizens" versus "aliens." Plaintiffs argue that
       classifications based on alienage are inherently suspect. But the statute at issue
       does not classify persons based on alienage. The statutory classification in this
       case is between citizens and lawful permanent resident aliens on the one hand,
       and illegal aliens and those aliens who are not permanent lawful residents, on the
       other hand. Thus, the classification created by the drivers' license legislation is not
       between aliens and citizens. The drivers' license law does not distinguish among
       persons because of a protected classification. For instance, aliens can qualify for
       either a drivers' license or a drivers' certificate based on legitimate criteria other
       than alienage. Instead, the classification is based on the legality of the alien's
       presence in the country under federal law (lawful permanent resident aliens vs.
       illegal aliens) and/or the length of time the federal government has authorized the
       alien to stay in this country (permanent vs. temporary). Thus, the court is not
       persuaded that the legislation burdens a suspect class, and should be subjected to
       strict scrutiny analysis.

LULAC, at 531, citing LULAC v. Bredesen, No. 3:04-0613, 2004 U.S. Dist. LEXIS

26507, at *9 (M.D. Tenn. Sep. 28, 2004). In adopting the district court’s rationale, the

Sixth Circuit held that there was “no compelling reason why the special protection

afforded by suspect-class recognition should be extended to lawful temporary resident

aliens.” Id. At 533. The court further held that “[b]ecause the instant classification does

not result in discriminatory harm to members of a suspect class, it is subject only to

rational basis scrutiny. Id.

       Unlike the more classic example of discrimination based on alienage where there is a

distinction made between alien and citizen, the allegations in this case state a distinction between

refugees who possess I-94 Forms that are more than two years old and refugees with I-94 Forms

that are less than two years old. Doc. 1, ¶ 90. Thus, as in LULAC, this case is not about

alienage and, therefore, is not subject to a strict scrutiny analysis. Instead, the Registrar is only

required to show that the policy of requiring submission of a Form I-797 receipt notice when a

refugee’s I-94 form is more than two years old is rationally related to a legitimate government




                                                   5
Case: 2:18-cv-01189-EAS-KAJ Doc #: 24 Filed: 04/09/19 Page: 6 of 10 PAGEID #: 425




interest. In this case, that legitimate government interest is the verification of the identity and

legal status of applicants for a driver’s license.

            C. If the allegations in Plaintiffs’ Complaint are true, Plaintiffs should have
               been issued driver’s licenses based upon the submitted documentation, thus
               any errors were committed by the specific Deputy Registrars involved;
               Plaintiffs continue to allege harm of individuals not represented by the
               Plaintiffs in this matter.

        As it relates to both of the named Plaintiffs in this matter, the documents Plaintiffs allege

to have taken to the deputy registrars would have satisfied the requirements set forth by Registrar

Noman for the issuance of driver’s licenses to non-citizens. The deputy registrars Plaintiffs

visited were appointed by Registrar Norman pursuant to the requirements of R.C. 4507.01(B).

These deputy registrars were independent contractors and not employees of the BMV. See R.C.

4503.03(C). Therefore, assuming all facts alleged in Plaintiffs’ Complaint are true, they have not

presented any evidence showing that they have been harmed by the actions of Registrar Noman.

                i. BMV policy mandates that Plaintiffs Ibrahim and Rahouma should have
                   been issued driver’s licenses.

        When a refugee presents a Form I-94 that is over 2 years old, BMV requires that the

applicant present a Form I-797 receipt notice for case type Form I-485 along with his or her

Form I-94 in order to be issued a driver’s license. Deputy Registrar Manual, Doc 18-1 at 33,

PageID 231. The BMV will accept an I-797 receipt, waiver, or acceptance notice. Deputy

Registrar Manual, Doc 18-1 at 30, PageID 228. Plaintiffs continue to belabor their argument that

there is a distinction between I-797 and an I-797C receipt notice. However, a review of the

Deputy Registrar manual shows that the BMV applies the generic term “I-797” to mean multiple

types of I-797 forms including the I-797C receipt notice in addition to the I-797 approval notice.

Clearly, the BMV intends to accept what Plaintiffs term I-797Cs when they describe I-797

receipt notices as an acceptable document for purposes of receiving a driver’s license. “Form I-

                                                     6
Case: 2:18-cv-01189-EAS-KAJ Doc #: 24 Filed: 04/09/19 Page: 7 of 10 PAGEID #: 426




797 receipt notice for case type Form I-485” is the same document Plaintiffs allege they

presented to the Deputy Registrar and the same document the BMV states as an acceptable

document in their policy. Deputy Registrar Manual, Doc 18-1 at 30, PageID 228. After filing a

Form I-485 Application to Register Permanent Residence or Adjust Status and being issued the

proper Form I-797 receipt notice, Plaintiffs would qualify as having “a pending application for

adjustment of status to that of an alien lawfully admitted for permanent residence in the United

States or conditional permanent resident status in the United States.” Pub. L. No. 109-13

202(c)(2)(B)(ix); 119 Stat. 313; (49 U.S.C. § 30301 codified at note); 6 C.F.R. § 37.3 (2016).

               ii. Plaintiff CRIS cannot establish organizational standing absent identifying
                   at least one specific individual member allegedly harmed.

       Plaintiffs are also improperly attempting to broaden the prospective class by adding an

additional group of people to this case that are otherwise not currently being represented.

Refugees who have an I-94 that is more than two years old and have not yet applied to adjust

status, meaning they do not have any I-797 form, are a different class of people who are not

similarly situated to the current named individual Plaintiffs. In addition, Plaintiffs should not be

permitted to shoehorn this group into this case under the umbrella of Plaintiff CRIS because

none of current Plaintiffs in this action represent the same alleged harm and potential

redressability required of this new group of individuals. In order to establish standing to

proceed on behalf of its members, a proposed organizational plaintiff must “make specific

allegations establishing that at least one identified member had suffered or would suffer harm.”

Summers v. Earth Island Inst., 555 U.S. 488, 498, 129 S.Ct. 1142, 173 L.Ed.2d 1 (2009)

[Emphasis added]. Plaintiff, CRIS has not identified a single member who would fit their

proposed broadened class definition.




                                                 7
Case: 2:18-cv-01189-EAS-KAJ Doc #: 24 Filed: 04/09/19 Page: 8 of 10 PAGEID #: 427




       The requirement of naming the affected members of an organization in order to establish

standing of the organization to proceed on behalf of its members is only waived “where all the

members of the organization are affected by the challenged activity.” Summers v. Earth Island

Inst., 555 U.S. 488, 498-499, 129 S.Ct. 1142, 173 L.Ed.2d 1 (2009) [Emphasis in Original],

Citing, e.g., NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 459, 78 S. Ct. 1163, 2 L. Ed. 2d

1488 (1958). Plaintiff CRIS has not alleged that all members of the organization have been

affected by the Registrar and BMV’s policy and, thus, cannot pursue a claim on behalf of its

membership without naming at least one affected member.

       Plaintiff CRIS continued to assert that they have “diverted valuable resources” yet have

not provided any documentation to that effect. In fact, Plaintiff CRIS states, “The organization

assists refugees in many aspects of their resettlement, including…applying for…Ohio driver’s

Licenses.” Complaint at ¶ 55. Plaintiff CRIS has not explained how this assistance to refugees

go outside the bounds of their stated organizational goal. While Plaintiff, CRIS alleges that it

has “spent approximately 200 hours total on advocacy with the BMV and the Deputy Registrars

to help their refugee clients obtain driver’s licenses after they were initially refused a license

because their I-94s were more than 2 years old,” it has not indicated how that type of advocacy is

outside its stated mission. Doc. 1, ¶ 61. It is simply not logical that one of the stated objectives

of CRIS being assisting in applying for driver’s licenses yet that is also somehow a burden on the

organization causing harm. Plaintiff CRIS has not provided any supplemental support to this

claim identifying quantifiable harm that has occurred to it.

       Accordingly, Plaintiffs have not stated a claim upon which relief can be granted against

Registrar Noman, and have not shown that they are entitled to relief. Their Complaint is

therefore subject to dismissal under Fed. R. Civ. P. 12(b)(6).


                                                  8
Case: 2:18-cv-01189-EAS-KAJ Doc #: 24 Filed: 04/09/19 Page: 9 of 10 PAGEID #: 428




           D. Conclusion

       For the reasons set forth above, Defendant Norman respectfully requests that the Court

dismiss Plaintiffs’ claims against him in their entirety.

                                               Respectfully submitted,

                                               DAVE YOST (0056290)
                                               OHIO ATTORNEY GENERAL

                                               /s/ Brian R. Honen
                                               Hilary R. Damaser (0059190)
                                               Brian R. Honen (0084880)
                                               Jahan S. Karamali (0093800)
                                               Cory J. Goe (0090500)
                                               Assistant Attorneys General
                                               Executive Agencies Section
                                               30 East Broad Street, 26th Floor
                                               Columbus, Ohio 43215-3428
                                               614.466.2980; FAX: 614.728.9470
                                               hilary.damaser@ohioattorneygeneral.gov
                                               brian.honen@ohioattorneygeneral.gov
                                               jahan.karamali@ohioattorneygeneral.gov
                                               cory.goe@ohioattorneygeneral.gov
                                               Counsel for Defendant




                                                  9
Case: 2:18-cv-01189-EAS-KAJ Doc #: 24 Filed: 04/09/19 Page: 10 of 10 PAGEID #: 429




                                  CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and accurate copy of the foregoing Defendant Charles
Norman’s Reply in Support of its Motion to Dismiss was filed through the Court’s CM/ECF
system and was served via electronic mail this 9th day of April, 2019 upon the following:

       Emily M. Brown, Esq.
       ebrown@ablelaw.org

       Kathleen C. Kersh, Esq.
       kkersh@ablelaw.org

       Mark R. Heller, Esq.
       mheller@ablelaw.org

       Eugenio Mollo, Jr., Esq.
       emollo@ablelaw.org

       Counsel for Plaintiffs


                                            /s/ Brian R. Honen
                                            Brian R. Honen (0084880)




                                               10
